Scott, J.,

delivered the opinion of the Court.

This was a proceeding against the Steamboat Raritan, under our statute concerning boats and vessels. The claim was for services rendered as clerk by Smith, and constituted a lien of the first class. The plaintiff recovered judgment, from which the Steamboat appealed.
On the part of the plaintiff evidence was given tending to prove the length of time the plaintiff was employed, and the value of his services. On the 7th December, 1843, the Deputy Sheriff of St. Louis county, seized the boat by virtue of a warrant of that date, and continued in possession of it until the 11th of the month, when the proceeding under which the warrant issued was dismissed and the boat was seized under *529the process awarded on the complaint of the plaintiff in this case. Between the 7th and 11th of December 1843, two constables of St. Louis township attached the boat by virtue of sundry warrants, and levied on her orders of sale, under which and a great many others of a later date the boat was sold to Jonas Newman for $1250, which sum, the constables say, satisfied all the demands of the 1st and 2nd class against the boat, and a portion of the third class. The sheriff had a hand on board of the boat when she was sold, and it was announced at the time of sale by the constable, that the sheriff held her under warrants issued on demands against her.
The court gave the following instruction : “If the jury believe from the evidence that the plaintiff is entitled to recover in this suit for wages earned on board the steamboat Raritan, within six months before the commencement of this action, then the claim of said plaintiff is to be regarded as a lien of the first class on said boat, and such lien has not been divested by the proceedings before justice Carr, and the sale by the constables, or by the proceedings of the Circuit Court and the sheriff’s sale, which have been given in evidence by the defendant.”
The defendant asked the following instructions : “The court instructs the jury that if they believe from the evidence, that the steamboat Raritan was seized by constables Gordon and Rule, by virtue of process issued from justices of St. Loiris township, which process was founded on judgments against said boat predicated upon claims due to hands or officers of said boat, for services rendered on board thereof, that by virtue of such process, she was seized by said constables and sold to the defendant, and that such seizure by the constables was prior to the seizure by the sheriff by virtue of the process iu this cause, the defendant acquired a good title to said boat discharged from the plaintiff’s lien.”
“That the fact that when sold by the constables as aforesad, by virtue of first class claims, the constable also sold her to the defendant under claims of the second class is immaterial, and cannot in any manner invalidate the title acquired by the defendant by virtue of such purchase.”
“If the jury find from the evidence that the Raritan was seized by writs from justice Carr,based on first class claims, and seized and reduced to possession by the constable, before the seizure was made by the sheriff at the suit of the plaintiff in this cause, such seizure by the constable vested the title to the property in him so as to enable him to sell for the benefit of the creditors for whom he was acting, and for a perfect title to the purchaser, and if after such seizure and the title becoming vested in him, *530the officers sold the whole boat, or more than was sufficient to pay said claims of the first'class, the purchaser still gets a valid title and the injured party must look to the officers;” which were refused.
The bill of exceptions concludes with the following words : “To which several decisions of the court, the defendant by his counsel excepted at the moment.”
The only question in this case is whether a judicial sale of a boat under the act of 18S5, and the acts supplementary thereto, concerning boats and vessels, to satisfy a lien of any class will discharge all other liens on the same boat. This was a new subject of legislation to the General Assembly, and it was not to be excepted that a system without defects, could at once be framed. The laws on this subject were, until the late revision, embarrassing and present many complicated questions. Under this state of things the court feels itself called upon to look for a guide to that system from which the idea of proceeding against a vessel in rem had its origin, as we must suppose that the General Assembly in borrowing a remedy from the maratime law, would expect the courts to look to that law for principles of decision in questions not provided for by the statute. By the maratime law, seaman’s wages were a lien on the vessel in which they were earned, which was preferred to all others. So bottomry bonds were liens, and the last bottomry bond constituted a lien preferred to those which had been previously executed. These liens could not be divested by a private sale, but a purchaser would take the vessel subject to them. If however a judicial sale was ordered and made, the purchaser under such sale took the vessel freed from all liens. It is true that in such cases, the proceeds of the sale were paid into court, and they were distributed among those entitled to them according to the priority of their lights. The steamboat Rover vs. Stiles, 5 Black., 483, and the authorities there cited.
Our statute gives a lien on vessels navigating the waters of this State, for debts contracted for specific purposes by those owning them. It also arranged those debts into four classes, giving to each class a priority according to its number, the highest number being the last class. If a boat is sold by virtue of law for a debt of one class, will the purchaser take it discharged of the inferior and superior class as well as those of the same class? To hold that he does not, will lead to great difficulties, and in many cases defeat the object of the law. Suppose the debts of the first and second class, exceed in amount the value of the boat, if the purchaser takes the boat subject to the lien of the inferior classes, then *531his bid will be lessened to the amount of debts of those classes, and the creditors of superior classes will thus, for the sake of the inferior classes be deprived of the means of satisfying their debts. For after they have once sold the boat, it will not be -contended that they can sell her again for the same debts. The same thing may happen with regard to debts of the same class. If they who first seize a boat must sell her subject to all liens of the same class with their own, their interest in the boatmay be sacrificed for the benefit of those who may thereafter attach. So, selling a boat at auction, subject to prior liens, the amount of which is unknown and when there is no means provided for ascertaining them, is a sacrifice of property destructive alike to the interests of the debtor and creditor. Gorgas vs. Douglass, 6 Ser. & R., 572. It should be borne in mind in considering these questions, that a proceeding in rem against a boat is not the only remedy a creditor is allowed by law.— He may sue those who were owners at the time the debt was contracted, or to whom the credit was given.
It would appear from the bill of exceptions that the boat was sold under a debt of the first class.
We do not think that the bill of exceptions sustains the objection that no exceptions were taken to the giving and refusing of instructions.
The other Judges concurring, the judgment will be reversed.